Citation Nr: 0941432	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  09-31 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a spinal injury of the 
neck and back (referred to hereinafter as "spinal injury").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not show that the Veteran's 
current spinal injury is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
spinal injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 
, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require VA to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letter dated September 2007 of the evidence 
not of record that was necessary to substantiate his claim, 
the Veteran's and VA's respective duties for obtaining 
evidence, the evidence required to establish service 
connection, and how VA determines disability ratings and 
effective dates if service connection is awarded.  As this 
letter fully addressed all notice elements, the Board finds 
that VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran's service treatment records 
are unavailable, having been destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to assist a claimant in the 
development of his case.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  By letter dated November 2007, the Veteran was 
informed that his service treatment records were unavailable 
and provided a list of documentation that could be used as a 
substitute for his service treatment records.  The Veteran 
did not respond to this letter.  As such, the Board finds 
that all due assistance in locating the Veteran's service 
treatment records has been afforded to the Veteran.

VA has obtained the Veteran's private treatment records from 
Dr. J.R. and Dr. D.H., as well as a statement from Dr. S.K. 
that the Veteran is not his patient.  The Board notes that 
the Veteran has not been afforded a VA medical examination.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, there is no evidence indicating that the 
Veteran's spinal injury may be related to his active service.  
The Board therefore finds it unnecessary to afford the 
Veteran a VA medical examination.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, the Board finds that all 
necessary development has been accomplished, and no further 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran seeks entitlement to service connection for a 
spinal injury.  He contends that he was involved in a 
vehicular accident during active service in 1945, which 
injured his spine.  The Veteran further contends that he 
received treatment for his injuries at the time of the 
accident at a French hospital by private doctors.  He 
indicates that he has had continual neck and back problems, 
such as disabling aches, since the accident.

Service connection means that the facts establish that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
service connection for a disability, there generally must be 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

As an alternative to establishing the second and third prong 
in Hickson, a disorder also may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 
(2007) (citing 38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if a Veteran can 
demonstrate (1) the condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical, or in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96.

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's lay statements, corroborated by the lay 
statement of his fellow serviceman, indicate that the Veteran 
injured his neck and back as a result of a vehicular accident 
during active service in 1945.  In his written statement, the 
Veteran's asserts that he injured his spine and that spinal 
fluid was evident at the site of the injury.  However, the 
Veteran did not identify any private treatment records for 
the time he was in active service, and thus no records from 
any French hospital or doctor have been obtained.  As noted 
above, the Veteran's service treatment records also have not 
been associated with the claims file because they are 
presumed destroyed in the 1983 NPRC fire.  Thus, there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule because the Veteran's service treatment records 
were destroyed while in the possession of the government.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  It is further noted, 
however, that the case law does not lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Subsequent to service, the Veteran received treatment for 
back and neck pain from Dr. J.R. and Dr. D.H.  Records from 
these physicians indicate that the Veteran was hospitalized 
in March 2007 for fever and chills.  During this 
hospitalization, the Veteran reported a history of low back 
and neck pain.  Dr. D.H. diagnosed the Veteran with lower 
back pain without radicular pain.  The Veteran was 
hospitalized in June 2007 for low back pain.  Despite his 
pain, the Veteran reported being able to play golf without 
any problems.  Dr. D.H. diagnosed him with lumbar sprain and 
strain, lumbar spondylosis and recommended physical therapy.  
No reference to the Veteran's military service is made in the 
Veteran's records from Dr. J.R. or Dr. D.H.

In light of the evidence, the Board finds that entitlement to 
service connection for a spinal injury is not warranted.  The 
Veteran currently is diagnosed with low back pain, lumbar 
sprain and strain, and lumbar spondylosis.  He also has 
presented sufficient proof that he was involved in a 
vehicular accident which injured his neck and back while in 
service.  However, there is no evidence establishing a nexus 
between the Veteran's current diagnoses and his active 
service.  The Veteran's private treatment records from Dr. 
J.R. and Dr. D.H. do not suggest that the Veteran's low back 
pain, lumbar sprain and strain, lumbar spondylosis, and 
symptoms of neck pain began during military service or have 
continued since the Veteran's vehicular accident during 
service.  As noted above, these records make no reference to 
the Veteran's military service.

The Board recognizes that the Veteran reported experiencing 
back and neck pain since the vehicular accident during his 
active service.  A claimant is competent to provide such lay 
testimony regarding the nexus between his current disability 
and his service.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  However, there is no medical evidence of record to 
support this claim.  Though the Veteran reported a history of 
low back and neck pain in March 2007, there is no indication 
of when he began experiencing such pain.  Indeed, the first 
evidence of record of any back or neck pain, or any treatment 
for such pain, also is from March 2007.  When considering 
whether or not to grant a claim for service connection, the 
Board may take into consideration the passage of a lengthy 
period of time in which the Veteran did not complain of the 
disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In this case, the absence of any evidence 
of the Veteran's complaint of or treatment for a spinal 
injury, to include back and neck pain, for more than 61 years 
after his involvement in a vehicular accident during service 
is significant evidence against the appellant's claim.  The 
Veteran's belief that his current spinal injury is related to 
his active service therefore is not sufficiently credible to 
outweigh the lack of medical nexus evidence.  As such, 
service connection for a spinal injury is denied.

In reaching the decision above, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a spinal injury of the neck and back 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


